Mikoll and Yesawich, Jr., JJ.,
concur in part and dissent in part in the following memorandum by Yesawich, Jr., J. Yesawich, Jr., J. (concurring in part and dissenting in part). We differ only with respect to the majority’s conclusion that a triable fact issue exists as to whether the release was collusively obtained. To infer collusion requires some factual showing, not merely plaintiffs’ speculation that the Travises knew Medlar was in financial difficulty when the release was given. There is no such evidence. In fact, Medlar’s bankruptcy did not occur until some 10 months after the release was executed. We would affirm.